Citation Nr: 1222431	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  06-16 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee bursitis.

2.  Entitlement to a separate evaluation for limitation of extension of the right knee, for the period prior to February 20, 2010, and entitlement to an evaluation in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to November 1976.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  This case was remanded by the Board in July 2009 for additional development.

In April 2011, the Board denied an evaluation in excess of 10 percent for right knee bursitis and a separate evaluation for limitation of extension of the right knee, for the period prior to February 20, 2010, but granted a separate 10 percent evaluation for limitation of extension of the right knee, for the period on and after February 20, 2010.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a November 2011 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in November 2011 for development in compliance with the Joint Motion.

The Board notes that neither the Joint Motion nor the Court order clearly stated whether the vacatur and remand applied to the entire April 2011 Board decision, or only select parts of it.  The Court order simply stated that motion was granted and the matter was remanded for action consistent with the terms of the Joint Motion, without stating what the matter was.  The Joint Motion stated that the motion was made to vacate and remand the April 19, 2011 Board decision that "denied entitlement to an evaluation of 10 percent for Appellant's service-connected right knee bursitis."  However, a 10 percent evaluation has been assigned for the Veteran's right knee bursitis since April 1999; thus, the issue on appeal was entitlement to an evaluation in excess of 10 percent.  In addition, while the April 2011 Board decision denied entitlement to an evaluation in excess of 10 percent for right knee bursitis, it actively granted a separate 10 percent evaluation for limitation of extension of the right knee, for the period on and after February 20, 2010.  Vacating the entire April 2011 Board decision would result in vacating this favorable order as well as the unfavorable orders.

In this regard, the separate 10 percent evaluation for limitation of extension of the right knee was formally assigned by a June 2011 rating decision, five months prior to the Joint Motion.  The Board further notes that the Joint Motion did not mention the separate evaluation for limitation of extension in any manner, let alone in such a way as to state that readjudication was desired for the grant of a separate 10 percent evaluation for limitation of extension of the right knee.  As such, the Board concludes that the November 2011 Joint Motion and Court order did not intend to vacate and remand the portion of the April 2011 Board decision which granted a separate 10 percent evaluation for limitation of extension of the right knee, for the period on and after February 20, 2010.  Accordingly, the Board shall restrict the readjudication below to those issues which were denied by the April 2011 Board decision, namely entitlement to an evaluation in excess of 10 percent for right knee bursitis and entitlement to a separate evaluation for limitation of extension of the right knee, for the period prior to February 20, 2010, as well as the issue of whether an evaluation in excess of 10 percent is warranted thereafter.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's right knee disorder is manifested by pain, swelling, and limitation of motion to, at most, 90 degrees of flexion, throughout the period of time covered by the claim, noncompensable limitation of extension, prior to February 20, 2010, and 10 degrees of extension thereafter.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5257, 5260 (2011). 

2.  The criteria for a separate evaluation for limitation of extension of the right knee, for the period prior to February 20, 2010, have not been met, nor are the criteria met for an evaluation in excess of 10 percent thereafter.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In January 2005, prior to the initial decision on the matter by the AOJ, the Veteran was provided notice of the information and evidence needed to substantiate his increased rating claim for a right knee disability.  Specifically, the Veteran was advised to submit evidence showing his service-connected right knee disability got worse or increased in severity.  He was notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.  He was encouraged to submit statements from doctors containing physical and clinical findings, results of laboratory tests or x-rays, and he was notified that he could submit lay statements from individuals who witnessed how the disability became worse.  He could also submit statements on his own behalf.  The Veteran was asked to identify any outstanding treatment records not currently associated with the claims file.

The Veteran received additional notice in March 2006 of the information and evidence needed to establish a disability rating and effective date for the disability on appeal pursuant to the Court's decision in Dingess. 

The Board further notes that the Veteran has made specific arguments during the pendency of this claim indicating that his service-connected right knee disability increased in severity.  In sum, the Board finds that there is no prejudice with regard to any deficiency in the notice to the Veteran or the timing of the notice.  The Veteran's claim was readjudicated following the March 2006 notice letter by way of an April 2010 supplemental statement of the case (SSOC).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records were obtained.  In this regard, the Board is aware that the Veteran testified in April 2009 that he received treatment at facilities in New York (Bronx VAMC) and Texas (Fort Hood, Houston VAMC).  Records from the Bronx VAMC have been regularly associated with the claims file on numerous occasions during the pendency of this claim.  Also associated with the claims file are service treatment records (STRs) which show treatment at Fort Hood, Texas.  There is, however, no indication of record that the Veteran received additional treatment at Fort Hood beyond that which was rendered in service.  In addition, the Veteran testified that his treatment at the Houston, Texas VAMC occurred in "the past."  By the Veteran's own account, he lived continuously in the New York City area for more than 30 years following discharge from service.  Therefore, even if the Veteran received VA treatment in Texas, this evidence, if any, would have predated the present appeal period by several decades and is not relevant to the current claim.  Moreover, the Veteran does not allege, nor does the record reflect treatment at a VA medical facility in Texas during this current appeal period. 

The Veteran was also afforded VA examinations in connection with the current claim.  These examinations evaluated the Veteran's right knee disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of the disability was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As discussed above, the Veteran's claim was previously before the Board in July 2009 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records and Social Security Administration (SSA) records, and providing the Veteran a VA examination.  The outstanding VA treatment records were obtained and the Veteran was afforded a VA examination.  With regard to the SSA records, an initial request to obtain these records was made in September 2009.  Correspondence from SSA dated November 2009 indicated that it had no medical records on file pertaining to the Veteran and/or was unable to locate the medical records.  In January 2010, VA notified the Veteran in writing that SSA either had no medical records on file pertaining to him or was unable to find the medical records.  The Veteran was advised to submit any documents in his possession pertaining to his SSA claim.  He was also informed that VA was waiting for his response and was encouraged to send the information or evidence as soon as he could.  If VA did not hear from him, a decision could be made within 30 days, however he had up to one year to submit the information and evidence necessary to support his claim.  In light of the contents, this letter satisfied the criteria pertaining to notice of inability to obtain records set forth in 38 C.F.R. § 3.159(e).  In response to this letter, the Veteran submitted an "SSI Referral and Certification of Contact" dated February 2010.  Information contained on this document revealed that the Veteran submitted an initial application for Supplemental Security Income (SSI) that month. 

Despite this submission, there is no indication in the record whether the Veteran applied for these benefits because of age or disability.  As there is no indication that the Social Security Administration has evidence relevant to the issue on appeal, there is no additional duty to undertake further development in an attempt to obtain these records, if any, and associate them with the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010). 

In light of the foregoing, the Board finds substantial compliance with the July 2009 remand order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for bursitis, right knee, was granted by an October 1977 rating decision and a noncompensable rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5019, effective November 21, 1976.  Subsequently, a December 1999 rating decision assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5019, effective April 28, 1999.  An August 2002 rating decision recharacterized the disability as polymyositis of the right lower extremity and continued the 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective December 6, 2001.  Finally, a September 2005 rating decision reverted the characterization to bursitis, right knee, and restored the 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5019, effective April 28, 1999.

The medical evidence of record includes numerous medical reports that the Veteran had been found to be at standard or high risk of a fall on the Morse Fall Scale.

A July 2004 VA medical report stated that the Veteran had experienced an episode of lower lumbar region symptoms in which his lower body went numb and he fell on a stoop, breaking his fall with his hands. 

At the request of the Veteran's representative, a VA rheumatologist completed a questionnaire about the condition of the Veteran's knees in dated December 2004.  According to the author, he treated the Veteran for approximately eight years.  The author noted that the Veteran's right knee disability was manifested by decreased range of motion and joint line tenderness.  According to the author, the Veteran's polymyositis (with elevated CPK) also resulted in weakness of the proximal leg muscles.  X-rays of the Veteran's right knee were interpreted to show evidence of increased fluid in the suprapatellar sac.  Otherwise, the right knee bones were unremarkable.

A December 2004 VA neurology report stated that the Veteran fell in front of a nurse's station while being admitted for psychiatric treatment.  The report stated that the nature of the fall was not clear.  It was reported that the Veteran started to stare into space and his body became stiff with his left arm shaking for one minute.  The Veteran stated that he was unable to move or feel anything below his neck.  Following extensive testing, the incident was found to be likely due to a conversion disorder.  A December 2004 VA outpatient medical report stated that, on physical examination, the Veteran had decreased knee jerk on the right.

A March 2005 VA joints examination report stated that the Veteran's past medical history was significant for right knee trauma secondary to an in-service slip-and-fall accident in 1976.  The Veteran reported subjective complaints of chronic right knee pain as well as intermittent symptoms of stiffness, swelling, giving way, and locking.  The Veteran also experienced flare-ups of varied frequency, severity, and duration.  He used a straight cane to walk (no more than one block), but denied dislocation, recurrent subluxation, or inflammatory arthritis.

Range of motion testing of the right knee was 0 to 90 degrees with pain.  Repetitive movements resulted in increased pain, weakness, and lack of endurance.  However, there was no additional loss of range of motion or functional impairment beyond pain.  The examiner also observed evidence of an antalgic gait (with use of cane), marked tenderness, and severe guarding on range of motion testing. Stability was within normal limits.  No evidence of weakness, edema, effusion, instability, redness, heat, abnormal movement, ankylosis, or inflammatory arthritis was noted.  X-rays of the right knee showed slight suprapatellar effusion.  Attempts to obtain magnetic resonance imaging (MRI) of the right knee were unsuccessful due to the Veteran's complaints of claustrophobia.  The impression was right knee patellofemoral syndrome (PFS).

The Veteran's VA rheumatologist submitted a statement in support of his claim dated April 2006.  According to the author, the Veteran had diabetes, hypertension, and myositis as evidenced by muscle pain in the proximal muscles (i.e., arms and legs, elevated CPK and adolase).  The Veteran's medical history was also significant for lumbosacral spinal stenosis and continued back pain.  The author indicated that the Veteran reported having muscle pain in service beginning in 1976 and continuing thereafter.

The Veteran was afforded another VA examination in June 2006.  The Veteran reported having "pain in his whole body" since 1974.  He also reported having generalized bilateral lower extremity muscle pain.  He described this pain as dull and present all the time; he rated the pain as a "ten" on a scale of one to ten (with ten being the most severe).  The Veteran had flare-ups with physical activity and stated that walking was difficult.  He used a "shopping cart" for assistance with walking and had difficulty performing activities of daily living (ADLs), including dressing, bathing, and climbing stairs.  The examiner noted that the Veteran was unable to walk without his walker and spent most of his time indoors.  According to the examiner, the Veteran was "very disabled."  The examiner further indicated that the Veteran's primary condition could be more related to his myositis than an orthopedic pathology.  The examiner provided an addendum in May 2007 in which he indicated that the Veteran's primary condition is "at least likely" related to his myositis (rheumatologic pathology) than an orthopedic pathology.

An August 2006 VA medical record indicated that regarding stability, no dislocation, subluxation or laxity was noted.
 
In a May 2007 VA muscles examination report, the Veteran reported subjective complaints of diffuse muscle pain as well as radiating pain and numbness down his legs and thighs.  According to the examiner, the Veteran's complaints waxed and waned, but were never well-controlled.  A physical examination showed diffuse muscle tenderness.  The Veteran was barely able to raise his legs from the floor.  He also had an antalgic gait.  The impression was myositis. 

The Veteran presented to VA in October 2007 for a routine rheumatology appointment.  He reported subjective complaints of right leg and knee pain.  The Veteran's muscles were diffusely tender on physical examination.  Strength was 5/5 and +1 pitting edema was noted in the lower legs.  The impression was myositis, among other conditions.

A December 2007 VA mental health report stated that the Veteran had fallen on the floor and was found by a nurse.  The Veteran reported that he must have tipped or lost his balance while he was maneuvering with a walker with considerable effort in a very small space near a bed.  The Veteran had no complaints except bilateral knee pain.

A February 2008 VA rheumatology report stated that, on physical examination, there was tenderness of the bilateral knees.  The Veteran's right knee was limited to 90 degrees of flexion secondary to pain.

A March 2008 VA physical therapy report stated that, on physical examination, the Veteran's bilateral knee flexion was considerably limited.  On manual muscle testing, the Veteran had right knee flexion and extension of "3-/5."

A September 2008 VA rheumatology report stated that, on physical examination, there was no effusion of the knees.  An addendum to the report stated that the Veteran had right leg weakness due to back pain.

In an October 2008 pain management report, the Veteran reported that he had some weakness in his legs and had to sit on his "rollator," the report stated that this symptom was "not new."  On physical examination, the Veteran had "2+" reflexes of the knees.  The Veteran's gait was slow with a "rollator," and he was unable to toe and heel walk due to instability.  The assessment was chronic low back pain, mild to moderate spinal stenosis in the lumbar spine, polymyositis, and right thigh numbness which was likely meralgia paresthetica.

The Veteran testified before the undersigned VLJ in April 2009.  Specifically, the Veteran stated that his symptoms had gotten worse since his most recent VA examination.  In particular, the Veteran stated that even though he used a walker, it was difficult for him to participate in family affairs.  In addition, the Veteran testified that he was unable to walk more than one block or stand for more than five minutes before having to stop and rest.  The Veteran also reported having chronic pain, right knee swelling, and numbness.  He rated his pain as a "nine" on a scale of one to ten (with ten being the most severe).  According to the Veteran, he experienced this pain "all the time."  The Veteran obtained some relief from his symptoms with prescribed pain medication.  He also stated that he received treatment at facilities in New York (Bronx VAMC) and, in the past, Texas (Fort Hood and Houston VAMC).  He had difficulty performing ADLs.

The Veteran subsequently underwent a VA neurological consultation in June 2009.  He reported subjective complaints of weakness and numbness in the lower extremities for more than 20 years.  He also experienced right knee pain and used a rolling walker.  He denied feeling unsteady on his feet, but was only able to walk for approximately ten minutes before having to rest.  He also stated that he had occasional falls secondary to his knee and leg weakness.  Neurological testing revealed a strong functional overlay on both motor and sensory testing.  Mild weakness was noted in all muscle groups on the right side.  Muscle tone was normal and no evidence of atrophy was found.  The reflexes in the Veteran's knees were "brisk" (3+ with cross adduction).  No diagnosis was rendered with regard to the Veteran's knees.

The Veteran returned to VA in July 2009 for a pain management follow-up appointment.  The Veteran described his right knee pain as an "eight" on a scale of one to ten (with ten being the most severe).  His symptoms were exacerbated by walking and standing and were worse during the day.  He obtained some relief from his symptoms with prescribed pain medication.  A physical examination showed mild edema and warmth on the lateral aspect of the knee, along with decreased range of motion and tenderness along the medial joint line.  In a second July 2009 VA pain management report, the Veteran complained of right knee pain which was aggravated by walking or standing and alleviated by keeping the knee extended and taking Percocet.  A physical examination of the right knee showed hypo-pigmented lesions with slight swelling around the peripatellar area.

The Veteran sought additional VA care in August 2009.  His pain remained unchanged from the previous visit.  A physical examination of the right knee showed hypo-pigmented lesions without swelling.  Pain was noted on peripatellar palpation.  The examiner also found evidence of decreased range of motion on extension.  Flexion was normal and motor strength was 5/5.  Sensation and reflexes were intact or normal.  It was noted that the Veteran had an antalgic gait for which he used a "rollator" for assistance.  X-rays of the Veteran's right knee were interpreted to show evidence of mild or minimal osteoarthritic changes at the right knee joint.

In a February 2010 VA joints examination report, the Veteran reported subjective complaints of progressive pain, stiffness, weakness, giving way, repeated effusion, decreased joint motion speed, and severe daily flare-ups.  The flare-ups, according to the Veteran, lasted hours and were precipitated by prolonged walking, standing, squatting, jumping, jogging, lifting, carrying, and climbing stairs.  He denied deformity, instability, incoordination, dislocation, subluxation, locking, or other symptoms of inflammation.  The Veteran also denied interval trauma or surgery and stated that he had a recent steroid injection.  This treatment, however, provided no relief from his symptoms.  It was noted that the Veteran took various prescribed medications in an attempt to manage his pain, including Oxycodone and a Fentanyl patch.

A physical examination of the Veteran revealed no constitutional signs of arthritis, incapacitating episodes of arthritis, abnormal weight bearing, loss of bone (or part of bone), inflammatory arthritis, clicks, snaps, grinding, instability, meniscus abnormality, or abnormal tendons or bursae.  It was noted that the Veteran could stand no longer than three minutes nor walk more than one-half block.  The examiner found evidence of crepitation, subpatellar tenderness, and medial/lateral joint line tenderness.  There was no instability.  Range of motion testing showed flexion to 110 degrees with pain.  Extension was limited to 10 degrees with pain.  No evidence of ankylosis was found.  The examiner also found objective evidence of pain with repetitive motion, but no additional limitation of motion was observed after three repetitions.  X-rays of the Veteran's right knee were interpreted to show minimal osteoarthritic changes at the right knee joint.  The impression was right knee osteoarthritis.

The examiner also noted that the Veteran was unemployed, but not retired.  He last worked more than 20 years ago and cited musculoskeletal and psychiatric morbidities as the reason for his unemployment.  According to the examiner, the Veteran's right knee osteoarthritis resulted in decreased mobility, lack of stamina, weakness, fatigue, pain, and problems with lifting and carrying.  These limitations also resulted in moderate to severe effects on his ability to perform ADLs.

Under Diagnostic Code 5019, bursitis is rated analogously on limitation of motion of the affected parts as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.  When, however, the limited motion of the specific joint or joints involved would be non-compensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As noted above, a 20 percent evaluation under Diagnostic Code 5003, the highest schedular rating available under this particular code provision, requires x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Preliminarily, the Board points out that the right knee joint is a single joint and not two or more major joints or two or more minor joint groups as defined by Diagnostic Code 5003.  In addition, although the record shows that the Veteran's right knee bursitis is manifested by mild or minimal osteoarthritic changes at the right knee joint among other symptoms, the record does not reflect, nor does the Veteran allege, incapacitating exacerbations.  In fact, the Veteran specifically denied having incapacitating episodes at the time of the most recent VA examination in February 2010.  In light of the foregoing, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent under Diagnostic Codes 5003, 5019 for any period of time covered by the appeal.  However, Diagnostic Code 5003 also states that degenerative arthritis which is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Id.

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent evaluation, and flexion that is limited to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable, extension that is limited to 10 degrees warrants a 10 percent evaluation, and extension that is limited to 15 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation when it is slight and a 20 percent evaluation when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The evidence of record shows that the Veteran's right knee disorder is manifested by pain, swelling, and limitation of motion to, at most, 90 degrees of flexion during the periods relevant to the appeal, and 10 degrees of extension beginning on February 20, 2010.  Accordingly, a compensable rating is not warranted for the Veteran's right knee under Diagnostic Code 5260 at any period of time covered by this appeal, nor is a compensable rating warranted under Diagnostic Code 5261 prior to February 20, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  A 10 percent evaluation is currently assigned for noncompensable limitation of flexion on this basis.  However, VAOPGCPREC 9-2004 (2004) permits separate ratings for limitation of flexion and limitation of extension. 

While the medical evidence of record shows that the Veteran had right knee limitation of flexion to 10 degrees in February 2010, as discussed above, a separate compensable evaluation for limitation of extension of the right knee is already in effect for the period on and after February 20, 2010.  Range of motion in March 2005 was measured to be 0 to 90 degrees with pain.  Accordingly, his extension was normal at that time.  While decreased range of motion on extension was noted in August 2009, the medical record did not indicate that the range of motion on extension was limited to 10 degrees at that time.  Since a 10 percent evaluation is already assigned to the right knee disability based on noncompensable limitation of motion, another 10 percent rating based on noncompensable limitation of extension cannot be assigned prior to February 20, 2010.  As the record does not show that the Veteran's right knee range of motion has ever been limited to a compensable degree on flexion or, prior to February 20, 2010, on extension, a higher rating for limitation of flexion and a separate rating for limitation of extension for that time period is not warranted.  See VAOPGCPREC 9-2004 (2004)   On February 20, 2010, and no earlier, the evidence showed that the Veteran's range of motion on extension was limited to 10 degrees.    

The Veteran has reported right knee pain, stiffness, and swelling, on multiple occasions.  His statements are considered credible, competent and probative.  However, the effects of pain and other symptoms were specifically taken into account by the February 2010 VA joints examination and no additional limitation of motion was shown on examination after repetitive use.  The Veteran clearly experiences pain on motion, however, the limitation of motion due to such pain was considered in assigning ratings to the knee disability.  The limitation of motion, however, does not more nearly approximate limitation of right knee motion to 30 degrees of flexion or greater than 10 degrees of extension, even taking into account pain on motion and the Veteran's subjective complaints.  The Board finds the examiner's findings more probative than the lay statements since the examiner specifically assessed the limitation of motion and whether there was any additional limitation due to pain on use.  Accordingly, the preponderance of the evidence of record is against finding that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant evaluations in excess of those currently assigned for his right knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for other provisions under the Schedule, the Veteran's right knee has never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and the evidence does not show removal or dislocation of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2011); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, an evaluation in excess of 10 percent is not warranted under these diagnostic codes.

Furthermore, a separate evaluation for instability of the right knee is not warranted, as the preponderance of the medical evidence of record does not show any objective evidence of right knee recurrent subluxation or lateral instability.  While the objective evidence shows that the Veteran's right knee disability is manifested by antalgic gait, weakness, and severe guarding (which necessitates use of a cane or walker), he specifically denied episodes of dislocation or subluxation in March 2005.  Stability was also within normal limits at that time.  Moreover, the February 2010 VA C&P examiner specifically found no evidence of instability, abnormal tendons, or abnormal bursae.

The Board notes that the Veteran has reported subjective complaints of weakness, giving way, or falls during the pendency of the appeal.  The Veteran is competent to report these symptoms.  Davidson v. Shinseki, 581 F.3d. 1313, 1315   (Fed. Cir. 2009).  The Veteran's report of right knee weakness, giving way, or falls is likewise credible.  These statements, however, do not warrant a separate evaluation under Diagnostic Code 5257 for any period of time covered by the appeal, as the Board finds that the medical evidence which did not find lateral instability or recurrent subluxation outweighs the Veteran's lay statements. 

The objective medical evidence of record described above found the Veteran's right knee stability and tendons to be normal despite the Veteran's subjective complaints and/or the objective evidence of weakness.  These opinions were based on an interview with, and physical examination of, the Veteran.  The findings contained in these reports were provided by VA medical professionals with specialized training and professional expertise and included consideration of the Veteran's history as he described it and, in some instances, a review of the claims file.  In addition, the Veteran lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2011); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).

The November 2011 Joint Motion remanded the claims on appeal due to the Board's failure to discuss an October 2008 VA pain management note, which stated that the Veteran was unable to toe and heel walk "due to instability."  The Board finds that this report does not demonstrate that the Veteran experiences recurrent subluxation or lateral instability of the right knee.  Specifically, there is no evidence of record that the instability cited in that report is in any way related to the Veteran's right knee.  The report does not specify the source of the instability that was observed.  However, the examination was provided for low back complaints, with associated neuropathic symptoms in the bilateral lower extremities, specifically including "weakness in his legs," without any complaints of right knee symptoms.  Following the physical examination which noted the "instability," the assessment was chronic low back pain, mild to moderate spinal stenosis in the lumbar spine, polymyositis, and right thigh numbness which was likely meraglia paresthetica.  The medical evidence of record does not show that any of these diagnoses are related to the right knee bursitis disorder currently on appeal.  In addition, the medical evidence of record shows that the Veteran has a history of falling which is entirely unrelated to his right knee disorder.  For example, in July 2004 the Veteran fell after experiencing an episode of lower lumbar region symptoms in which his lower body went numb.  In December 2004, the Veteran fell in a VA medical facility, and the incident was found to be likely due to a conversion disorder.  In December 2007, the Veteran was found on the floor by a VA nurse, and he reported that he must have tipped or lost his balance while he was maneuvering with a walker with considerable effort in a very small space near a bed.  In June 2009, he reported that his knee gave out but the report does not specify which one.  In none of these cases was there any indication that right knee subluxation or lateral instability was the cause of the fall.  Accordingly, the Board finds that the preponderance of the evidence of record shows that the instability noted in the October 2008 VA pain management note was not related to the right knee disorder on appeal.  The Board finds most probative the medical examination reports which indicated that the Veteran does not have instability to be the most probative evidence as to whether he has lateral instability.  In addition, the 2010 examiner found that he did not have tendon abnormalities.  Furthermore, an August 2006 VA medical record indicated no dislocation, subluxation or laxity was noted.  Accordingly, the Veteran is not entitled to a separate evaluation under Diagnostic Code 5257 for right knee lateral instability for any period of time covered by the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

After a review of the evidence, the preponderance of the evidence of record does not show findings that would warrant ratings in excess of the currently assigned ratings for the manifestations of the Veteran's right knee disability under any rating criteria at any time during the periods pertinent to this appeal.  With respect to limitation of extension, a 10 percent evaluation is not warranted until February 20, 2010.  38 U.S.C.A. § 5110  (West 2002); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the Veteran's reported symptoms, which include pain, stiffness, swelling, giving way, weakness and reports of flare-ups on prolonged walking, standing, squatting, use of stairs, jogging, jumping, lifting and carrying, however, as discussed above, the preponderance of the evidence is against finding that higher evaluations for the right knee disability are warranted.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for his right knee disability inadequate.  The Veteran's right knee disability was rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5260, and 5261, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's right knee disability is manifested by pain, swelling, and limitation of motion to, at most, 90 degrees of flexion and 10 degrees of extension during the periods relevant to the appeal.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings for his right knee disability.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of knee disabilities, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the currently assigned ratings for the Veteran's right knee disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, and 5261.  

In sum, the Board finds that the preponderance of the evidence of record shows that the Veteran's right knee disability does not meet the criteria for a rating in excess of 10 percent for right knee bursitis or a separate evaluation for limitation of extension of the right knee, for the period prior to February 20, 2010, or a rating in excess of 10 percent thereafter.  Therefore, the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

An evaluation in excess of 10 percent for right knee bursitis is denied.

A separate evaluation for limitation of extension of the right knee, for the period prior to February 20, 2010, is denied and a rating in excess of 10 percent thereafter is denied.


REMAND

In a March 2005 VA joints examination report, the Veteran reported that he had been unemployed for many years and was unable to work due to his knee disorder.  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

Since the Veteran receives medical treatment through VA, recent VA medical records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is remanded for the following actions:

1. Obtain recent VA treatment records that have not already been associated with the record.  

2. Provide the Veteran with an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  

(a)  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities in combination preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

(b)  Also does any single service-connected disorder (major depressive disorder, disabilities of the right knee or polymyositis of the left lower extremity) preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

All opinions provided must include an explanation of the bases for the opinion.  

3. After the above actions have been completed, the RO should adjudicate the claim of entitlement to TDIU.  If an increased rating on the basis of TDIU is denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

	(CONTINUED ON NEXT PAGE)



No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


